DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed 21 March 2022 with respect to the objection to the specification and the rejections under 35 U.S.C. 112 have been considered and are persuasive.  Therefore, the objection to the specification and the rejections under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments filed 21 March 2022 with respect to the prior art rejection in the office action dated 20 December 2021 have been considered.
Applicant’s amendments have obviated the 35 U.S.C. 102 (a)(1) and (a)(2) rejection with respect to claims 1, 2, 4, 5 and 11 as being anticipated by Fumino.
Applicant argues, with respect to newly amended claim 12, “that Fumino’s bulk cavity (e.g., element 3, Fig. 1) must reasonably be remote from the device (probe) carried by a user, and would not logically move responsive to motion of a user’s head.”  It is noted that element 3 in Figure 1 of Fumino has not been interpreted as the bull cavity.  As set forth below the bulk cavity is interpreted as element 8.
Applicant argues, with respect to the Brennan reference, that in contrast to biasing by bending from a neutral configuration to urge contact between the contact element and the head, Brennan discloses an elastic element that is placed into in-plane membrane tension to compress the tissue encompassed within its envelope.  Applicant further argues that “A compression force caused by a membrane that is disposed in in-plane tension is distinguished from a compression force cause by bias induced by bending an element from a neutral configuration.”  This is not found to be persuasive.  The elastic material allows for the biasing via bending so as to be brought into contact with the head.  The elastic material has a neutral configuration (i.e. the configuration when not in use) that is then manipulated by biasing through bending of the material so that it brings the material into the desired contact with the head.
Applicant argues that the device is required to maintain an open pathway and in contrast Kirsch discloses a pathway that is variably open and therefore not maintained in an open configuration.  However, the claim does not require that the pathway is maintained in an open configuration exclusively.  It is only required that the device be structured to maintain an open pathway, and the device of Kirsch is capable of without further modification maintaining an open pathway as set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 2006230761 to Fumino (Fumino, see machine translation attached).
Regarding claim 12, Fumino teaches an apparatus (Figs. 5, 7, 9, 10 for example), comprising a thermal therapy device structured to interface in an installed registration with an ear of a human head (Figs. 5, 7, 9, 10 for example), the device being structured to place a heat transfer contact element (surface of 40 in contact with the portion to be treated) in contact with the head at a localized area, the localized area extending only partially around a circumference of the ear (Figs. 5, 7, 9, 10 for example), a contact cavity ([0013] which states “a substrate supported by the handle and contacting a surface of the back of the ear” and [0016, 0023, 0024]) and a bulk cavity (8) carried by the device to displace in accordance with motion of the head of a user of the device, each of the contact cavity and the bulk cavity carrying a heat transferring substance (see description with respect to 9 and 8), the bulk cavity being disposed in thermal communication with the contact cavity (Figs. 9, 10), wherein the heat transfer element is a floor of a contact cavity ([0013] which states “a substrate supported by the handle and contacting a surface of the back of the ear and [0016, 0023, 0024]).
Regarding claim 15, Fumino teaches the apparatus of claim 12 as well as wherein the bulk cavity is further in fluid communication with the contact cavity ([0041]).
Regarding claim 16, Fumino teaches the apparatus of claim 12 as well as wherein the bulk cavity is sized to hold between two-times and about twenty-five times the volume of a heat transfer media that is held in the contact cavity.  The Fumino device is sized as claimed as the contact cavity of Fumino does not hold any heat transfer media and the bulk cavity (8) holds heat transfer media, and therefore meets this limitation.
Regarding claim 17, Fumino teaches the apparatus of claim 12 as well as a boundary separating the contact cavity and the bulk cavity (Figs. 7, 8) defined, at least in part, by a step-change in cross section at the boundary (There is a change in cross section between 8 and 40 as shown in Fig. 8), heat transfer between the contact cavity and bulk cavity occurring across a cross-section disposed at the step-change location (Fig. 8).
Claim(s) 1, 4-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,190,054 to Brennan (Brennan).
Regarding claim 1, Brennan teaches an apparatus (Figs. 1-4) comprising a heat therapy device (10) structured to interface in installed registration with an ear of a human head (Fig. 2), the device being structured to place a heat transfer contact element (20) in contact with the head at a localized area, the localized area extending only partially around a circumference of the ear (Fig. 2 which shows attachment strips 15 positioned behind the ears), a resilient element (elastic material of the bandage 10), configured to be biased, due to bending from a neutral, non-biased configuration, to urge the contact element toward the head (the elastic material allows for the biasing via bending so as to be brought into contact with the head), wherein the device is structured to maintain an open pathway from the local environment to the ear canal of the ear on which the device is installed (Fig. 2 and Col. 3, lines 30-33) and the open pathway passes through a tunnel (here interpreted as the thickness of the bandage 10), the tunnel being structured to provide line of sight into the canal (the ears pass through the slits 13 and thus read on this limitation).
Regarding claim 4, Brennan teaches the apparatus of claim 1 as well as wherein the device is structured to maintain the heat contact element at a posterior position with respect to the ear canal of the ear on which the device is installed (Figs. 1/2).
Regarding claim 5, Brennan teaches the apparatus of claim 4 as well as an ear opening (13) structured to cause radial compression against an exterior surface of the ear (abstract which states “the bandage is made from an elastic material so as to hold the flesh firmly in place...”), the opening being structured to receive an ear in penetration there-through during installation of the device on the head (Fig. 2 and Col. 3, lines 30-33).
Regarding claim 6, Brennan teaches the apparatus of claim 5 as well as wherein the ear opening is generally ovaloid (Figs. 1/2) to generate a torque against a top and a bottom of an ear to resist twisting of the device about an axis perpendicular to the head ((A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 7, Brennan teaches the apparatus of claim 5 as well as wherein the ear opening extends around an entire circumference of an installed ear (Fig. 2). 
Regarding claim 10, Brennan teaches the apparatus of claim 10 as well as wherein the device is passive (Brennan uses a removable cold pack 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 11, 13, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumino in view of US 2016/0323664 A1 to Kirsch (Kirsch).
Regarding claim 1, Fumino teaches an apparatus (Figs. 5, 7, 9, 10 for example), comprising a thermal therapy device structured to interface in an installed registration with an ear of a human head (Figs. 5, 7, 9, 10 for example), the device being structured to place a heat transfer contact element (surface of 40 in contact with the portion to be treated) in contact with the head at a localized area, the localized area extending only partially around a circumference of the ear (Figs. 5, 7, 9, 10 for example) and a resilient element (39, 42) configured to be biased, due to bending from a neutral, non-biased configuration to urge the contact element toward the head (for example [0042] which states in part “bow-shaped member 42 having elasticity”).  However, Fumino is silent with respect to the device structured to maintain an open pathway from the local environment to the ear canal of the ear when the device is installed and the open pathway passes through a tunnel in the device, the tunnel being structured to provide line-of-sight into the canal.
Kirsch teaches an analogous headphone device to that of Fumino as well as the device structured to maintain an open pathway (aperture 130) from the local environment to the ear canal of the ear on which the device is installed, wherein the open pathway passes through a tunnel in the device, the tunnel being structured to provide line-of-sight into the canal (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the aperture of Kirsch so as to allow sound communication from outside the housing into the chamber as taught by Kirsch ([0004]).
Regarding claim 4, the combination teaches the apparatus of claim 1 as well as Fumino teaching wherein the device is structured to maintain a portion of the heat contact element at a posterior position with respect to the ear canal of the ear on which the device is installed (Figs. 9,10).
Regarding claim 5, the combination teaches the apparatus of claim 4 as well as Kirsch teaching the ear opening being structured to cause radial compression against an exterior surface of the ear ([0045]), the opening being structured to receive an ear in penetration there-through during installation of the device (3a/3b).
Regarding claim 6, the combination teaches the apparatus of claim 5 as well as wherein the ear opening is generally ovaloid (Figs. 1/3a/3b) at a neutral, unbiased configuration, the ear opening to generate a torque against a top and a bottom of an ear to resist twisting of the device about an axis perpendicular to the head (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 7, the combination teaches the apparatus of claim 7 as well as wherein the ear opening extends around an entire circumference of an installed ear (Figs. (3a/3b).
Regarding claim 11, the combination teaches the apparatus of claim 1 as well as Fumino teaching wherein the device comprises an electrically active thermal element (Peltier element 9).
Regarding claim 13, Fumino (Figs. 9, 10) teaches the apparatus of claim 12, but not specifically wherein the floor is transversely flexible and conformable to accommodate and conform under compression against the skin in the vicinity of the ear.  Kirsch teaches an analogous headphone device to that of Fumino as well as a contact surface (134) of ear cushions (108) that is transversely flexible and conformable to accommodate and conform under compression against the skin in the vicinity of the ear ([0045] which teaches a resilient material adapted to seal and surround a wearer’s ear).
Regarding claim 21, the combination teaches the apparatus of claim 1 as well as Fumino teaching a bulk cavity (8) carried by the device to displace in accordance with motion of the head of a user of the device, each of the contact cavity and the bulk cavity carrying a heat transferring substance (see description with respect to 9 and 8), the bulk cavity being disposed in thermal communication with the contact cavity (Figs. 9, 10), wherein a portion of the contact cavity forms the contact element ([0013] which states “a substrate supported by the handle and contacting a surface of the back of the ear and [0016, 0023, 0024]).
Regarding claim 22, the combination teaches the apparatus of claim 1, but not specifically wherein the device is operably affixed to a helmet.  It is asserted that Fumino teaches a variety of means to attach the apparatus to the user, and one having ordinary skill in the art would have been reasonably apprised of helmets, caps, hats, headbands, etc. as a means to attach a device to the head of a user.  Therefore, it would have been obvious to one having ordinary skill in the art to have selected an appropriate attaching device to allow for placement of the device as desired.  
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumino in view of US 5,456,703 to Beeuwkes (Beeuwkes).
Regarding claim 18, Fumino teaches the apparatus of claim 14, but not wherein the bulk cavity is insulated to resist heat transfer into the bulk cavity from the local environment.  Beeuwkes teaches an analogous apparatus to that of Fumino as well as an internal insulation layer (27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the internal insulation layer of Beeuwkes to optimize the application of the thermal therapy to the desired target regions while prevent thermal transfer elsewhere (which is a property of insulation).
Regarding claim 19, Fumino teaches the apparatus of claim 14, but not wherein the bulk cavity is insulated to resist heat transfer into the bulk cavity from the head and/or structured to avoid contact with the head.  Beeuwkes teaches an analogous apparatus to that of Fumino as well as an internal insulation layer (27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the internal insulation layer of Beeuwkes to optimize the application of the thermal therapy to the desired target regions while prevent thermal transfer elsewhere (which is a property of insulation).
Regarding claim 20, Fumino teaches the apparatus of claim 14, but not wherein the bulk cavity is insulated to resist heat transfer into the bulk cavity from the ear.  Beeuwkes teaches an analogous apparatus to that of Fumino as well as an internal insulation layer (27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the internal insulation layer of Beeuwkes to optimize the application of the thermal therapy to the desired target regions while prevent thermal transfer elsewhere (which is a property of insulation).
Allowable Subject Matter
Claims 8 and 9 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794